               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

DUSAN DRAGISICH,

                      Plaintiff,
                                                  Case No. 20-CV-1465-JPS
v.

RACINE COUNTY JAIL, MEND
CORRECTIONAL CARE,                                                ORDER
MILWAUKEE SECURE DETENTION
FACILITY, WISCONSIN
DEPARTMENT OF CORRECTIONS,
MILWAUKEE COUNTY HOUSE OF
CORRECTION, and AURMOR
CORRECTIONAL CARE,

                      Defendants.


       Plaintiff Dusan Dragisich (“Dragisich”), an inmate confined at

Racine County Jail, filed a pro se complaint under 42 U.S.C. § 1983 alleging

that Defendants violated his constitutional rights. (Docket #1). This order

screens his amended complaint. (Docket #38).

       This case is currently assigned to Magistrate Judge Stephen C. Dries.

On January 22, 2021, Magistrate Judge Dries screened Dragisich’s

complaint and determined that it did not state a claim upon which relief

could be granted. (Docket #29). However, Dragisich was given an

opportunity to amend his complaint, and he filed an amended complaint

on March 24, 2021. (Docket #38). Because not all parties have had the

opportunity to consent to magistrate judge jurisdiction, the case was

referred to a District Judge for the limited purpose of screening the

amended complaint. The case will be returned to Magistrate Judge Dries

after entry of this order.
1.     FEDERAL SCREENING STANDARD

       Under the Prison Litigation Reform Act, the Court must screen

complaints brought by prisoners seeking relief from a governmental entity

or an officer or employee of a governmental entity. 28 U.S.C. § 1915A(a).

The Court must dismiss a complaint if the prisoner raises claims that are

legally “frivolous or malicious,” that fail to state a claim upon which relief

may be granted, or that seek monetary relief from a defendant who is

immune from such relief. 28 U.S.C. § 1915A(b).

       In determining whether the complaint states a claim, the Court

applies the same standard that applies to dismissals under Federal Rule of

Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017)

(citing Booker-El v. Superintendent, Ind. State Prison, 668 F.3d 896, 899 (7th

Cir. 2012)). To state a claim, a complaint must include “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). The complaint must contain enough facts, accepted as true,

to “state a claim for relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual

content that allows a court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.

at 556).

       To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must

allege that someone deprived him of a right secured by the Constitution or

the laws of the United States, and that whoever deprived him of this right

was acting under the color of state law. D.S. v. E. Porter Cnty. Sch. Corp., 799

F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. County of Milwaukee,

570 F.3d 824, 827 (7th Cir. 2009)). The Court construes pro se complaints



                                  Page 2 of 11
liberally and holds them to a less stringent standard than pleadings drafted

by lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792 F.3d 768, 776

(7th Cir. 2015)).

2.     NARROWING THE AMENDED COMPLAINT

       Dragisich includes a list of nearly 100 defendants with his amended

complaint, many of whom are John or Jane Doe defendants. (Docket #38-2).

His allegations include employees from several institutions including the

Milwaukee County Secure Detention Facility, the Milwaukee County

House of Correction, the Racine County Jail, Mend Corporation, and the

West Allis Police Department. (Id.)

       In his order screening the original complaint, Magistrate Judge Dries

allowed Dragisich to amend his complaint, but cautioned him about

bringing unrelated claims against different defendants in the same case.

(Docket #29 at 7). Specifically, Dragisich was told that to comply with

Federal Rules of Civil Procedure 18 and 20, he could only bring claims

against multiple defendants that arise out of the same events or incidents

and involve common questions or law or fact. (Id.)

       Dragisich did not heed Magistrate Judge Dries’ warning. In his

amended complaint, Dragisich’s allegations span across several months

and include incidents from multiple arrests and multiple periods of

detainment. (Docket #38-3). He alleges various incidents of excessive force,

deliberate indifference to medical needs, invasions of his right to privacy,

sexual abuse by a parole agent, and due process violations for placement in

segregation. (Id.) Many of the claims have no defendants in common with

the other claims. Accordingly, the Court must reject Dragisich’s amended

complaint “either by severing the action into separate lawsuits or by




                                 Page 3 of 11
dismissing the improperly joined defendants.” Owens v. Hinsley, 635 F.3d

950, 952 (7th Cir. 2011) (citing Fed. R. Civ. P. 21).

       After reviewing the amended complaint, the Court will sever all

claims and dismiss all defendants except those related to the January 21,

2018 arrest. The Court will screen those claims below. Dragisich may bring

the dismissed claims in separate lawsuits, should he elect to do so.

3.     PLAINTIFF’S ALLEGATIONS RELATED TO THE JANUARY 21,
       2018 ARREST

       On January 21, 2018, various West Allis police officers detained

Dragisich and took him to the “Resource Center in Wauwatosa.” (Docket

#38-3 at 1). The arresting officers, who are only identified as Doe

defendants, roughly handcuffed Dragisich, ignoring the fact that he

recently had surgery to address his carpal tunnel syndrome. (Id.) As a

result, Dragisich experienced “excruciating pain,” numbness, and swelling

in his hands. (Id.)

       A doctor, identified as “Doctor Jane Doe 1” examined Dragisich, and

the West Allis police officers refused to leave the room. (Id.) Dragisich

objected, stating that this violated his right to medical privacy, but the

doctor informed him the officers could be present. (Id.)

       After his examination, the arresting officers attempted to book him

in the Milwaukee County Jail, but the jail refused entry because Dragisich

had an apparent head injury. (Id.) The officers then took him to Aurora St.

Luke’s Hospital (“Aurora”), where while waiting for treatment, Dragisich

experienced “a mental health malfunction.” (Id.) At the time, Dragisich was

lying on the bed on his back, and his arms were spread out with each wrist

handcuffed to either end of the bed. (Id.) He became increasingly agitated

and began panicking. (Id.) Then, a West Allis police officer—who Dragisich

identifies as “John Doe Recruit”—“climb[ed] upon the bed and start[ed]

                                  Page 4 of 11
kneeling on [his] neck harder and harder into the mattress.” (Id.) Eight other

West Allis police officers also assisted a nurse employed by Aurora in

restraining Dragisich. (Id.) Dragisich alleges that John Doe Recruit broke his

neck by kneeling on it. (Id.)

4.     ANALYSIS

       Dragisich sufficiently states a claim against the West Allis police

officers who roughly handcuffed him despite his recent carpal tunnel

surgery. Dragisich’s claims fall under the Fourteenth Amendment because

he was a pretrial detainee on January 21, 2018. Kingsley v. Hendrickson, 576

U.S. 389, 398 (2015). The Fourteenth Amendment’s Due Process clause

“protects a pretrial detainee from the use of excessive force that amounts to

punishment.” Id. at 397 (quoting Graham v. Connor, 490 U.S. 386, 396 (1989)).

Unnecessarily causing pain in handcuffing a detainee can amount to

punishment where the officers’ actions “are not ‘rationally related to a

legitimate nonpunitive governmental purpose’ or . . . the actions ‘appear

excessive in relation to that purpose.’” Kingsley, 576 U.S. at 398 (quoting Bell

v. Wolfish, 441 U.S. 520, 561 (1979)). The Court will add the following

placeholder, “John Doe Arresting Officers,” to the caption to denote these

unknown defendants.

       Dragisich also states an excessive force claim under the Fourteenth

Amendment against the “John Doe Recruit” for having kneeled on his neck

at Aurora St. Luke’s Hospital. While Dragisich alleges that he was having a

mental health episode and states that he was behaving erratically, at this

stage, he sufficiently alleges that an officer kneeling on his neck to the point

of breaking it in order to subdue him was excessive. The Court will also

add the following placeholder, “John Doe Recruit,” to the caption to denote

this defendant.



                                 Page 5 of 11
       However, Dragisich’s allegations are not detailed enough to allow

him to proceed on an excessive force claim against the other eight police

officers and the nurse employed by Aurora for restraining him. Other than

stating that these individuals restrained him, he does not describe how they

restrained him or how their actions could be construed as excessive force.

Additionally, Dragisich may not proceed against the Aurora nurse because

she is employed by a private company. “When a plaintiff brings a section

1983 claim against a defendant who is not a government official or

employee, the plaintiff must show that the private entity acted under the

color of state law.” Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 822

(7th Cir. 2009). To determine whether an employee of a private entity is

acting under the color of state law, the court must find a “‘close nexus

between the State and the challenged action’ that the challenged action

‘may be fairly treated as that of the State itself.’” Id. at 823 (quoting Jackson

v. Metro Edison Co., 419 U.S. 345, 352 (1974)). Dragisich does not allege that

the Aurora nurse was acting under the color of state law, nor does he allege

facts that would lead the Court to find that there was a close nexus between

the State and the Aurora nurse’s actions.

       Finally, Dragisich may not proceed on a claim regarding a violation

of his right to medical privacy. The Court of Appeals for the Seventh Circuit

has not explicitly recognized a right to medical privacy for inmates. See

Franklin v. McCaughtry, 110 Fed. Appx. 715, 718–19 (7th Cir. 2004). While

Dragisich was a pretrial detainee, his claim would fall under the Fourteenth

Amendment, which prohibits holding pretrial detainees in conditions that

“amount to punishment.” Kingsley, 576 U.S. at 397. Even viewing

Dragisich’s allegations in a light most favorable to him, he fails to allege

that the officers’ conduct violated the Fourteenth Amendment. “A pretrial



                                  Page 6 of 11
detainee can prevail by providing objective evidence that the challenged

governmental action is not ‘rationally related to a legitimate, nonpunitive

governmental purpose’ or that it is ‘excessive in relation to that purpose.’”

Johnson v. Jabkiewicz, Case No. 19-cv-056, 2020 WL 5760566, at *3 (S.D. Ind.

Sept. 28, 2020) (quoting Kingsley, 576 U.S. at 397). Based on Dragisich’s

allegations, the officers who accompanied him to the examination with Dr.

Jane Doe 1 had just arrested Dragisich, and, therefore, had a legitimate

nonpunitive governmental purpose in remaining with Dragisich while he

was evaluated. See Johnson, 2020 WL 5760566, at *3.

       Dragisich will be allowed to proceed on claims concerning only John

Doe defendants—the John Doe Arresting Officers and the John Doe Recruit.

Because Dragisich does not know the names of the Defendants he is suing,

the Court will add West Allis Police Chief Patrick Mitchell as a defendant

for the limited purpose of assisting Plaintiff in identifying the names of

these John Doe defendants. See Donald v. Cook Cnty. Sheriff’s Dept., 95 F.3d

548, 556 (7th Cir. 1996). The Court will order the U.S. Marshals to serve

Chief Mitchell with Dragisich’s amended complaint and a copy of this

order. Chief Mitchell does not have to respond to the amended complaint.

After Chief Mitchell’s lawyer files an appearance in this case, Dragisich may

serve discovery upon Chief Mitchell (by mailing it to his attorney at the

address in his notice of appearance) to obtain information that will help him

identify the names of the John Doe defendants. For example, Dragisich may

serve interrogatories (written questions) under Fed. R. Civ. P. 33 or

document requests under Fed. R. Civ. P. 34. Because Dragisich does not

state a claim against Chief Mitchell, his discovery requests must be limited

to information or documents that will help him learn the real names of the

John Doe defendants he is suing. Dragisich may not ask Chief Mitchell



                                Page 7 of 11
about any other topic, and Chief Mitchell is under no obligation to respond

to requests about any other topic.

         After Dragisich learns the names of the John Doe defendants that he

alleges violated his constitutional rights, he must file a motion identifying

their names, and the Court will replace the John Doe placeholders with their

real names. The Court will then dismiss Chief Mitchell as a defendant once

Dragisich identifies the John Doe defendants’ names. After Defendants

have an opportunity to respond regarding Dragisich’s complaint, the Court

will set a deadline for discovery. At that point, Dragisich may use discovery

to obtain the relevant information he believes he needs to prove his claims.

         Dragisich must identify the names of the John Doe defendants

within sixty days of Chief Mitchell’s attorney appearing. If Dragisich does

not, or does not explain to the Court why he is unable to do so, the Court

may dismiss his case based on his failure to diligently pursue it. Civil L.R.

41(c).

5.       CONCLUSION

         In sum, the Court finds that Dragisich may proceed on the following

claim pursuant to 28 U.S.C. § 1915A(b):

         Claim One: Excessive force in violation of the Fourteenth

Amendment against the West Allis police officers, (“John Doe Arresting

Officers”), who roughly handcuffed Dragisich on January 21, 2018; and

         Claim Two: Excessive force in violation of the Fourteenth

Amendment against Defendant John Doe Recruit when he kneeled on

Dragisich’s neck on January 21, 2018.

         The Court has enclosed with this Order guides prepared by court

staff to address common questions that arise in cases filed by prisoners.

These guides are entitled, “Answers to Prisoner Litigants’ Common



                                 Page 8 of 11
Questions” and “Answers to Pro Se Litigants’ Common Questions.” They

contain information that Dragisich may find useful in prosecuting his case.

       Accordingly,

       IT IS ORDERED that the Clerk of Court’s office add “John Doe

Arresting Officers” and “John Doe Recruit” to the caption as placeholders

for the real names of the Defendants;

       IT IS FURTHER ORDERED that the Clerk of Court’s office add

Police Chief Patrick Mitchell as a defendant for the limited purpose of

assisting Plaintiff in identifying the names of the John Doe defendants;

       IT IS FURTHER ORDERED that that the United States Marshal

serve a copy of the amended complaint and this order on Police Chief

Patrick Mitchell under Federal Rule of Civil Procedure 4. Congress requires

the U.S. Marshals Service to charge for making or attempting such service.

28 U.S.C. § 1921(a). Although Congress requires the Court to order service

by the U.S. Marshals Service, it has not made any provision for either the

Court or the U.S. Marshals Service to waive these fees. The current fee for

waiver-of-service packages is $8.00 per item mailed. The full fee schedule is

provided at 28 C.F.R. §§ 0.114(a)(2), (a)(3). The U.S. Marshals will give

Plaintiff information on how to remit payment. The Court is not involved

in collection of the fee;

       IT IS FURTHER ORDERED that Chief Mitchell does not have to

respond to Dragisich’s amended complaint; however, he must respond to

Dragisich’s discovery requests as described in this order;

       IT IS FURTHER ORDERED that Dragisich must identify the real

names of the John Doe defendants within sixty days of Chief Mitchell

appearing in the case. If Dragisich does not, or does not explain to the Court




                                Page 9 of 11
why he is unable to identify their real names, the Court may dismiss his

case based on his failure to diligently pursue it. Civil L.R. 41(c);

       IT IS FURTHER ORDERED that Defendants Racine County Jail,

Mend Correctional Care, Milwaukee Secure Detention Facility, Wisconsin

Department of Corrections, Milwaukee County House of Correction, and

Aurmor Correctional Care be and the same are hereby DISMISSED from

this action;

       IT IS FURTHER ORDERED that the Clerk’s Office mail Plaintiff a

copy of the guides entitled “Answers to Prisoner Litigants’ Common

Questions” and “Answers to Pro Se Litigants’ Common Questions,” along

with this order;

       IT IS FURTHER ORDERED that plaintiffs who are inmates at

Prisoner E-Filing Program institutions1 must submit all correspondence

and case filings to institution staff, who will scan and e-mail documents to

the Court. Plaintiffs who are inmates at all other prison facilities must

submit the original document for each filing to the court to the following

address:

                        Office of the Clerk
                        United States District Court
                        Eastern District of Wisconsin
                        362 United States Courthouse
                        517 E. Wisconsin Avenue
                        Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S

CHAMBERS. It will only delay the processing of the matter.




       1
         The Prisoner E-Filing Program is mandatory for all inmates of Columbia
Correctional Institution, Dodge Correctional Institution, Green Bay Correctional
Institution, Oshkosh Correctional Institution, Waupun Correctional Institution,
and Wisconsin Secure Program Facility.

                                 Page 10 of 11
       Plaintiff is further advised that failure to make a timely submission

may result in the dismissal of this case for failure to diligently pursue it. In

addition, the parties must notify the Clerk of Court of any change of

address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties; and

       IT IS FURTHER ORDERED that this case is returned to Magistrate

Judge Stephen C. Dries for further proceedings. The case is no longer

referred to Judge Stadtmueller.

       Dated at Milwaukee, Wisconsin, this 2nd day of July, 2021.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge




                                 Page 11 of 11
